              CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA




ASTEWAY ELALA,                                         Case No.: 0:21-cv-01286

                       Plaintiff,
                                                       COMPLAINT AND
v.                                                     DEMAND FOR JURY TRIAL

SPIRE CREDIT UNION and EXPERIAN
INFORMATION SOLUTIONS, INC.                                1. FCRA, 15 U.S.C. § 1681 et seq.
               Defendants.




            Plaintiff Asteway Elala, (“Plaintiff”) through counsel, alleges violations of the Fair

     Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Experian

     Information Solutions, Inc. (“Experian”) and Spire Credit Union, (“Spire”).

                                       I.     INTRODUCTION

            1.      Plaintiff’s Complaint alleges violations of the Fair Credit Reporting Act

     (“FCRA”), 15 U.S.C. § 1681 et seq. against Experian, a consumer reporting agency, for

     reporting inaccurate information on Plaintiff’s consumer report. “Consumer reports”

     under 15 U.S.C. § 1681a(d) include both credit file disclosures obtained directly by

     Plaintiff from the consumer reporting agencies and consumer reports obtained by third

     parties as a factor in establishing Plaintiff’s eligibility for credit.




                                                      1
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 2 of 20




       2.      Plaintiff’s Complaint also alleges violations of the FCRA, against

Defendant Spire for failing to conduct a reasonable reinvestigation after receiving notice

of Plaintiff’s dispute from Experian.

                         II.    JURISDICTION AND VENUE

       3.      The District Court has federal question jurisdiction over these claims

pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1681.

       4.      Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this district.

       5.      Defendants transact business here; as such, personal jurisdiction is

established.

                                     III.   PARTIES

       6.      Asteway Elala is a natural person residing in the city of Minnetonka,

Hennepin County, Minnesota.

       7.      Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. § 1681a(c).

       8.      Defendant Spire is a financial institution engaged in the business of giving

credit and collecting debt. Spire is also a furnisher, as contemplated in 15 U.S.C. §

1681s-2. Upon information and belief, Spire is regularly engaged in the business of

furnishing credit information to the consumer reporting agencies. Spire is headquartered

at 2025 Larpenteur Ave W, Falcon Heights, Minnesota 55113.

       9.      Defendant Experian is a “consumer reporting agency,” as defined in 15

U.S.C. § 1681a(f)). Upon information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

                                              2
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 3 of 20




the purpose of furnishing “consumer reports,” as defined in 15 U.S.C. § 1681a(d), to third

parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.

       10.     Upon information and belief, Experian, disbursed consumer reports to

third parties under contract for monetary compensation.

       11.    At all relevant times, Defendants acted through duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, and insurers.

       12.    Any violations by Defendants were not in good faith, were knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violations.

                          IV.    FACTUAL BACKGROUND

       13.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       14.    The United States Congress decided that the banking system is dependent

upon fair and accurate credit reporting. Inaccurate consumer reports directly impair the

efficiency of the banking system, and unfair credit reporting methods undermine the

public confidence, which is essential to the continual functioning of the banking system.

       15.    Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.

       16.    The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's right to

                                              3
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 4 of 20




privacy because consumer reporting agencies have assumed such a vital role in

assembling and evaluating consumer credit and other consumer information.

       17.    Experian reports consumer information about Plaintiff and other consumers

through the sale of consumer reports.

       18.    Experian’s consumer reports generally contain the following information:

(i) Header/Identifying Information: this section generally includes the consumer’s name,

current and prior addresses, date of birth, and phone numbers; (ii) Tradeline Information:

this section pertains to consumer credit history, and includes the type of credit account,

credit limit or loan amount, account balance, payment history, and status; (iii) Public

Record Information: this section typically includes public record information, such as

bankruptcy filings; and (iv) Credit Inquiries: this section lists every entity that has

accessed the consumer’s file through a “hard inquiry” (i.e., consumer-initiated activities,

such as applications for credit cards, to rent an apartment, to open a deposit account, or

for other services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

       19.    Experian obtains consumer information from various sources, including

furnishers that provide consumer information to the CRA, and information the CRA

independently sources itself or through third party providers, vendors or repositories,

including computerized reporting services like PACER.

       20.    The diligence Experian exercises in recording consumer bankruptcy filings

is not replicated in its reporting of the effects of bankruptcy proceedings and orders upon

certain accounts, including accounts that are reaffirmed during a consumer’s bankruptcy.



                                               4
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 5 of 20




       21.    Consequently, Experian routinely reports inaccurate, incomplete, outdated,

and materially misleading information about consumers after they have been discharged

from bankruptcy, without verifying or updating the information as required by §

1681e(b), despite possessing information that indicates their reporting is inaccurate.

       22.    The majority of institutions that offer financial services (e.g., banks,

creditors, lenders) rely upon consumer reports from CRAs (like Experian) to make

lending decisions. Those institutions also use FICO Scores, and other proprietary third-

party algorithms (or “scoring” models) to interpret the information in a consumer’s

consumer report, which is based on the amount of reported debt, payment history, and

date of delinquencies contained in Experian’s reports.

       23.    FICO and other third-party algorithms use variables or “attributes” derived

from a consumer’s consumer report to calculate a “credit score,” which is a direct

reflection of a consumer’s creditworthiness.

       24.    The   information    reported    by   Experian   contributes   to   consumer

creditworthiness, including their FICO Scores, which are calculated using information

contained in Experian’s consumer reports.

       25.    FICO Scores factor the following consumer report information: Payment

history (35%); Amount of debt (30%); Length of credit history (15%); New credit (10%);

and Credit mix (10%).

       26.    FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).



                                               5
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 6 of 20




       27.    “Payment history” refers to whether a consumer has paid his or her bills in

the past, and whether these payments have been timely, late, or missed.

       28.    In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently the delinquency

occurred, and how many delinquent accounts exist.

       29.    The more severe, recent, and frequent late payments are the greater the

harm to the FICO Score.

       30.    However, after a delinquent account has been remedied, a consumer’s

FICO score may increase so long as the account stays current.

       31.    Experian voluntarily obtained Plaintiff’s consumer bankruptcy information

and reported it in individual account tradelines and the Public Records section of

Plaintiff’s consumer report.

       32.    Experian is well aware that the effect of a Discharge Order in a Chapter 7

Bankruptcy is to discharge all statutorily dischargeable debts other than those that have

been reaffirmed in a reaffirmation agreement or successfully challenged in an adversary

proceeding.

       33.    Experian is also aware of the effect of a reaffirmation agreement, which

allows a consumer to remain liable for the debt and excludes the debt from the

bankruptcy discharge.

       34.    Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources

Experian obtains the bankruptcy case information.

                                            6
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 7 of 20




       35.     Additionally, Experian receives actual notice of reaffirmation agreements

from furnishers of account/tradeline information.

       36.     Experian also receives constructive notice of reaffirmation agreements from

furnishers of tradeline information that provide data indicating that a consumer is

continuing to make regular payments on a pre-bankruptcy debt after receiving their

discharge order.

       37.     In this case, Plaintiff also specifically notified Experian that the debt was

reaffirmed, but the CRA rejected this specific notice, despite also possessing or having

access to information that confirmed the debt was in fact reaffirmed.

       38.     Although Experian was notified of its inaccurate reporting and had the

information necessary to correctly report Plaintiff’s Account, Experian failed to verify the

information.

       39.     Instead, Experian followed unreasonable procedures that allowed them to

blindly rely on the furnisher’s deficient investigation and report its results, despite

possessing conflicting information about the Account.

       40.     Rather than following reasonable procedures to assure maximum possible

accuracy, Experian inaccurately report information regarding pre-bankruptcy debts even

if that information ignores or contradicts information known and reported by the CRAs

themselves.

       41.     Consumers have filed thousands of lawsuits and FTC and Consumer

Financial Protection Bureau complaints against Experian for its inaccurate reporting



                                             7
         CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 8 of 20




following a consumer bankruptcy, including for Experian’s failure to accurately report

reaffirmed debts.

        42.      Therefore, Experian is on continued notice of its inadequate post-

bankruptcy reporting procedures, including those that result in inaccurate account and

payment statuses, both before and after receiving a dispute from the consumer.

                   Allegations Specific to the Credit Reporting of Plaintiff

        43.      In or around May 2016, Plaintiff obtained a loan from Spire account no.

911555 (“the Account”).

        44.      On or about June 30, 2020, Plaintiff filed for a voluntary bankruptcy under

Chapter 7 of Title 11 of the Bankruptcy Code in the United States Bankruptcy Court for

the Minnesota, petition number 20-41723.

        45.      On or about August 19, 2020, Plaintiff reaffirmed Plaintiff’s obligations

under the Account, whereby Plaintiff remained personally liable/responsible for

continued payment on the Account. The Account was therefore not included in Plaintiff’s

bankruptcy discharge.

        46.      Plaintiff received a discharge in bankruptcy court on or about October 13,

2020.

        47.      Plaintiff filed for bankruptcy and reaffirmed the Account to rebuild and

improve Plaintiff’s credit.

        48.      After Plaintiff’s bankruptcy was discharged, Plaintiff was eager to obtain a

“fresh start.”



                                               8
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 9 of 20




       49.    Sometime after Plaintiff’s bankruptcy discharge, Plaintiff obtained her

Experian, Equifax, and Trans Union consumer reports to ensure her credit account

tradelines and bankruptcy were being accurately reported.

       50.    Plaintiff learned Experian was inaccurately reporting her reaffirmed

Account as having been included in Plaintiff’s bankruptcy, and subject to bankruptcy

coding that conveys to creditors/lenders that the Account was discharged or non-

current/non-paid even though Plaintiff continued to make ongoing payments on the

Account.

       51.    Before filing for bankruptcy, Plaintiff made payments on the Account, and

Plaintiff has been making timely payments on the Account.

       52.    Plaintiff reaffirmed the Account during bankruptcy, remaining personally

liable for the obligation. The Account (debt) was indisputably not discharged. Plaintiff

did this to maintain some credit history and to rebuild/re-establish credit through timely

monthly payments on the reaffirmed Account.

       53.    However, when Plaintiff pulled Plaintiff’s consumer reports, Plaintiff

discovered that Experian was not reporting the Account’s accurate payment history

despite reaffirmation of the debt.

       54.    Experian’s reporting was patently false and materially misleading, as the

Account was reaffirmed and not discharged by Plaintiff’s bankruptcy.

       55.    Experian’s reporting was patently false and materially misleading, as

Plaintiff continued to make timely monthly payments on the Account, which Plaintiff

believes was also reported to Experian.

                                            9
       CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 10 of 20




       56.    Experian failed to report the Account’s accurate payment history and

ongoing payments.

       57.    Experian reported inaccurate payment statuses that indicate the Account

was included in and/or discharged in bankruptcy, instead of reaffirmed with an accurate

status and payment history.

       58.    Notably, the other national consumer reporting agencies Equifax and Trans

Union did not inaccurately report the Account like Experian.

                                   Plaintiff’s Disputes

       59.    On or about February 24, 2021, Plaintiff sent a letter to Experian, disputing

its inaccurate reporting of the Account.

       60.    The letter specifically advised that Plaintiff did not include the Account in

Plaintiff’s bankruptcy, remained personally liable/obligated for the Account, and that

Plaintiff continued to make regular payments on the Account.

       61.    Upon information and belief, Experian, received Plaintiff’s dispute letters.

       62.    Upon information and belief, Experian, forwarded Plaintiff’s disputes to

Spire within 5 business days of receipt.

       63.    Experian did not respond to Plaintiff’s dispute letter and continued to report

the Account as included in Plaintiff’s bankruptcy.

       64.    Upon information and belief, Experian did not investigate Plaintiff’s

dispute, and pursuant to its unreasonable procedures, merely forwarded an automated

dispute form to Spire, despite independently possessing information indicating the



                                            10
       CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 11 of 20




Account was reaffirmed, and/or the ability to independently verify the Account

reaffirmation through the same sources it receives consumer bankruptcy information.

       65.    Rather than perform a reasonable investigation based on Plaintiff’s dispute,

reasonably available public records, and information known by Experian through

Plaintiff’s reported payment history on the Account, Experian merely parroted

information furnished by Spire despite awareness that the information was factually

inaccurate and conflicted with information known by Experian.

       66.    Upon information and belief, Spire failed to conduct a reasonable

investigation after receiving notice of Plaintiff’s dispute from Experian.

       67.    Spire failed, among other things, to review all relevant information

regarding the dispute or ignored this information. Consequently, Spire continued to

furnish inaccurate data to Defendants Experian, Equifax, and Trans Union despite

knowledge of Plaintiff’s dispute and otherwise possessing information from which Spire

should have reported accurate information about the Account.

                                   Plaintiff’s Damages

       68.    Upon information and belief, had Experian accurately reported the Account

with its correct payment history and positive continuing payments, Plaintiff’s credit score

would have been better.

       69.    As a direct result of Experian’s inaccurate reporting, Plaintiff suffers

damages, including a decreased credit score, lower overall creditworthiness, and other

financial harm.



                                             11
          CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 12 of 20




          70.   Additionally, Plaintiff suffers interference with daily activities, as well as

emotional distress, including, without limitation, emotional and mental anguish,

humiliation, stress, anger, frustration, shock, embarrassment, and anxiety.

          71.   Defendant’s conduct exacerbated Plaintiff’s frustration during the already

stressful post-bankruptcy period by hindering Plaintiff’s ability to rebuild Plaintiff’s

credit.

          72.   Upon information and belief, Plaintiff applied for a credit card with Capital

One and was approved at less favorable terms due to Experian’s inaccurate reporting of

the Account.

                                     V.   COUNT I
                                CRA Defendant Experian
                    (Violations of the FCRA, 15 U.S.C. § 1681 et. seq.)

          73.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          74.   The FCRA requires consumer reporting agencies, like Experian, to “follow

reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

          75.   Experian negligently and/or willfully violated 15 U.S.C. § 1681e(b) by

failing to follow reasonable procedures to assure maximum possible accuracy of the

information included in Plaintiff’s credit file/report.

          76.   Additionally, Experian negligently and/or willfully violated 15 U.S.C. §

1681e(b) by failing to report accurate information when placed on notice that the



                                              12
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 13 of 20




information Experian is reporting is inaccurate, and/or otherwise contradicted by

information known by Experian or reasonably available to Experian.

       77.     Upon information and belief, Experian regularly conduct voluntary public

records searches with the intention of including bankruptcy information on the consumer

reports it sells to other parties.

       78.     Upon information and belief, Experian voluntarily conducted public

records searches and obtained information about Plaintiff’s bankruptcy filing and

bankruptcy discharge.

       79.     Experian inaccurately reported Plaintiff’s reaffirmed Account as included

in Plaintiff’s bankruptcy when Plaintiff continued to make timely payments on the

Account, and remained liable for the Account, which was excluded from Plaintiff’s

discharge.

       80.     Experian possessed information that indicated Plaintiff reaffirmed the

Account.

       81.     If not, information concerning reaffirmation agreements is reasonably

available from the same sources of consumer bankruptcy information Experian procures.

       82.     Experian knew or should have known of its obligations under the FCRA.

These obligations are well established by the plain language of the FCRA, promulgated

by the Federal Trade Commission, detailed in case law, and evidenced in prior cases

involving Experian from which it is on notice of its unreasonable procedures concerning

the reporting of debts during and after bankruptcy, including reaffirmed debts.



                                            13
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 14 of 20




       83.     Even after Plaintiff notified Experian of the inaccurate information it

included in Plaintiff’s credit file, Experian continued to inaccurately report the reaffirmed

Account as “included in bankruptcy,” despite notice that the Account was reaffirmed, and

the ability to independently confirm the information detailed in Plaintiff’s dispute.

       84.     Experian failed to follow reasonable procedures, as 15 U.S.C. § 1681e(b)

requires, by unreasonably relying on the furnisher’s investigation of the dispute and

blindly reporting its results despite independently possessing information that conflicted

with the information reported by the furnisher, and which otherwise substantiated

Plaintiff’s dispute.

       85.     Experian also failed to follow reasonable procedures, as 15 U.S.C. §

1681e(b) requires, by failing to verify that Plaintiff reaffirmed the Account following

Plaintiff’s dispute, which information is reasonably available from the same sources the

CRA procures consumer bankruptcy information.

       86.     When a consumer disputes the accuracy or completion of information

included in a CRA’s credit file, the FCRA requires the agency to either conduct a

reasonable reinvestigation into the disputed information or delete the disputed

information from the consumer’s credit file within thirty (30) days of receiving notice of

the dispute. 15 U.S.C. § 1681i(a)(2)(A).

       87.     When conducting its reinvestigation of disputed information in a consumer

report, the consumer reporting agency is required to “review and consider all relevant

information submitted by the consumer.”



                                             14
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 15 of 20




       88.     Additionally, the CRA must notify the person who furnished the disputed

information of the consumer’s dispute within five business days of its receipt. When

notifying the furnisher of the consumer’s dispute, the CRA is to “include all relevant

information regarding the dispute that the agency received from the consumer.” 15

U.S.C. § 1681i(a)(2)(A).

       89.     Thus, in addition to violating the FCRA by failing to follow reasonable

procedures as 15 U.S.C. § 1681e(b) requires, Experian violated the FCRA by failing to

perform a reasonable reinvestigation of the disputed information even after Plaintiff

notified it of its inaccurate reporting of the Account.

       90.     Defendant Experian’s violations of 15 U.S.C. § 1681i include, but are not

limited to the following:

          i.   Failing to reasonably reinvestigate the inaccurate information Plaintiff

               disputed.

         ii.   Failing to consider all relevant information while investigating Plaintiff’s

               dispute.

        iii.   Failing to include all relevant information when notifying Spire of

               Plaintiff’s dispute.

       91.     Instead of reasonably reinvestigating Plaintiff’s dispute, Experian did not

respond to Plaintiff’s dispute and continued to report the reaffirmed Account as included

in Plaintiff’s bankruptcy.

       92.     Experian’s acts, as described above, were done willfully and knowingly; or,

alternatively were negligent.

                                              15
       CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 16 of 20




       93.    Experian’s inaccurate reporting damaged Plaintiff’s creditworthiness.

       94.    Plaintiff suffers actual damages, including a decreased credit score, loss of

credit opportunities, credit denial, and other financial harm caused by Experian’s

inaccurately reporting, and otherwise failing to report that the debt was reaffirmed.

       95.    Plaintiff also suffers interference with daily activities caused by other harm

including, but not limited to, emotional distress, mental anguish, humiliation, stress,

anger, frustration, shock, embarrassment, and anxiety.

       96.    Experian is a direct and proximate cause of Plaintiff’s damages.

       97.    Experian is a substantial factor in Plaintiff’s damages.

       98.    Therefore, Experian is individually liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by 15

U.S.C. § 1681 et seq.

                                   VI. COUNT II
                                    Defendant Spire
                   (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))

       99.    Plaintiff incorporates by reference all the above paragraphs of this

Complaint as though fully stated herein.

       100.   The FCRA requires that upon receipt of a consumer’s dispute from a CRA,

furnishers of information like Spire, conduct an investigation with respect to disputed

information, review all relevant information, and report the results of the investigation to

the consumer reporting agency. If the investigation reveals the information is incomplete

or inaccurate, report those results to all consumer reporting agencies to which the

furnisher has provided the inaccurate information.
                                             16
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 17 of 20




       101.   Spire knew or should have known about its obligations under the FCRA.

These obligations are well established in the plain language of the FCRA, promulgated

by the Federal Trade Commission, and detailed in case law.

       102.   Additionally, Spire possesses or could easily obtain substantial written

materials that detail its duties as a furnisher under the FCRA. Despite knowing these

legal obligations, Spire acted consciously in breaching its known duties and deprived

Plaintiff of his rights under the FCRA.

       103.   Plaintiff disputed her Spire tradeline through national CRA Experian.

       104.   Thereafter, the consumer reporting agency forwarded Plaintiff’s dispute to

notify Spire that Plaintiff was disputing the information it had furnished about the

Account.

       105.   Spire received notice of Plaintiff’s dispute and failed to reasonably

investigate or otherwise take corrective measures despite possessing all relevant

knowledge necessary to report the Account accurately.

       106.   Spire continues to furnish inaccurate information about Plaintiff to

Experian, even though Spire possessed all relevant information about the Account and

the inaccuracy that Plaintiff disputed.

       107.   The inaccurate Spire Account materially and adversely affects Plaintiff’s

credit standing.

       108.   On at least one occasion within the past two years, by example only and

without limitations, Defendant Spire violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to

fully and properly investigate Plaintiff’s dispute to Experian.

                                             17
       CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 18 of 20




      109.      Spire violated sections 15 U.S.C. §§ 1681n and 1681o of the FCRA by

engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and

engaging in conduct that violates 15 U.S.C. § 1681s-2(a), (b), including:


          (a) Willfully and negligently failing to conduct an investigation of Plaintiff’s

                 dispute, despite possessing knowledge, information, and records to

                 substantiate Plaintiff’s dispute;

          (b) Willfully and negligently failing to review all relevant information

                 concerning Plaintiff’s dispute;

          (c) Willfully and negligently failing to report the results of investigations to

                 the relevant consumer reporting agencies;

          (d) Willfully and negligently failing to report to the CRAs that the disputed

                 information is indeed inaccurate;

          (e) Willfully and negligently failing to properly participate, investigate and

                 comply with the reinvestigations that were conducted by any and all

                 consumer reporting agencies concerning the inaccurate information

                 disputed by Plaintiff;

          (f)    Willfully and negligently continuing to furnish and disseminate

                 inaccurate credit, account and other information concerning the Plaintiff

                 to the consumer reporting agencies despite actual knowledge of the falsity

                 of the reported information; and

                                               18
       CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 19 of 20




          (g) Willfully and negligently failing to comply with the requirements for

               furnishers of information enumerated in 15 U.S.C. § 1681s-2(b).

       110.   Spire unreasonably refused to take corrective measures required by the

FCRA to correct and/or update Plaintiff’s consumer information furnished to the national

consumer reporting agencies.

       111.   Spire is a direct and proximate cause, as well as substantial factor in

causing damage and harm to Plaintiff.

       112.   Consequently, Spire is liable to Plaintiff for the full amount of statutory,

actual and punitive damages, as described herein and as allowable by law. Additionally,

Plaintiff is entitled to Plaintiff’s attorneys’ fees and costs, as well as other such relief

permitted by 15 U.S.C. § 1681n and § 1681o.




                             VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment be entered against

Defendants for the following:

          A. Declaratory judgment that Defendants violated the FCRA;

          B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

          C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

          D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

          E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

          and 1681o(a)(2);


                                            19
        CASE 0:21-cv-01286-ECT-ECW Doc. 1 Filed 05/25/21 Page 20 of 20




           F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

           allowed under the law; and

           G. Any other relief that this Court deems appropriate.

                                  VIII. JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.




       Respectfully submitted this 25th day of May 2021.
                                          By: /s/ Jenna Dakroub
                                          Jenna Dakroub,
                                          MN #0401650
                                          Attorneys for Plaintiff, Asteway Elala
                                          PRICE LAW GROUP, APC
                                          8245 N. 85th Way
                                          Scottsdale, AZ 85258
                                          T: (818) 600-5513
                                          F: (818) 600-5413
                                          E: jenna@pricelawgroup.com




                                            20
